[Cite as State v. Compton, 2021-Ohio-1513.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 28912
                                                   :
 v.                                                :   Trial Court Case No. 2020-CR-1185/1
                                                   :
 BRYON M. COMPTON                                  :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                              OPINION

                             Rendered on the 30th day of April, 2021.

                                              ...........

MATHIAS H. HECK, JR., by JAMIE J. RIZZO, Atty. Reg. No. 0099218, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

HILARY LERMAN, Atty. Reg. No. 0029975, 249 Wyoming Street, Dayton, Ohio 45409
     Attorney for Defendant-Appellant

                                              .............




WELBAUM, J.
                                                                                      -2-


       {¶ 1} Defendant-appellant, Bryon M. Compton, appeals from his conviction in the

Montgomery County Court of Common Pleas after he pled guilty to one count of

aggravated robbery. In support of his appeal, Compton contends that the law under

which he was sentenced—the Reagan Tokes Law (S.B. 201)—is unconstitutional. For

the reasons outlined below, the judgment of the trial court will be affirmed.



                             Facts and Course of Proceedings

       {¶ 2} On May 12, 2020, a Montgomery County grand jury returned an indictment

charging Compton with one count of aggravated robbery in violation of R.C.

2911.01(A)(1), a felony of the first degree, which included a three-year firearm

specification. The indictment also charged Compton with one count of obstructing official

business in violation of R.C. 2921.31(A), a felony of the fifth degree.

       {¶ 3} On August 28, 2020, Compton pled guilty to the aggravated robbery, in

exchange for which the State agreed to dismiss the attendant three-year firearm

specification and the charge of obstructing official business. After engaging Compton in

the necessary plea colloquy, the trial court accepted Compton’s guilty plea and scheduled

the matter for sentencing.

       {¶ 4} On September 11, 2020, the trial court sentenced Compton to serve a

minimum term of four years in prison and a maximum term of six years in prison. The

trial court then ordered Compton’s prison term to be served concurrently with a nine-

month prison term imposed for a drug offense in Montgomery C.P. No. 2019-CR-4159.

Following the trial court’s sentencing decision, Compton immediately objected to the

constitutionality of the law under which he was sentenced—the Reagan Tokes Law.
                                                                                         -3-


       {¶ 5} Compton now appeals from his conviction, raising three assignments of error

for review.    Because Compton’s three assignments are interrelated, for ease of

discussion, we will address them together.



                                 Assignments of Error

       {¶ 6} Under each of his three assigned errors, Compton contends that the law

under which his indefinite sentence was imposed—the Reagan Tokes Law (S.B. 201)—

is unconstitutional.   Compton claims that the Reagan Tokes Law is unconstitutional

because it violates the separation-of-powers doctrine and the right to due process. We

disagree.

       {¶ 7} Pursuant to the Reagan Tokes Law, qualifying first and second-degree

felonies committed on or after March 22, 2019, are subject to the imposition of indefinite

sentences. Indefinite sentences consist of a minimum term and a maximum term.          The

trial court selects the minimum term from a range of terms set forth in R.C. 2929.14(A).

Once the minimum term is selected, the trial court calculates the maximum term using

formulas set forth in R.C. 2929.144(B).

       {¶ 8} When an offender’s minimum term expires, there is a presumption that the

offender shall be released from prison. R.C. 2967.271(B). The Ohio Department of

Rehabilitation and Correction (“ODRC”), however, may rebut the presumption for release

and hold an offender in custody up to the maximum term. R.C. 2967.271(C). In order

to do this, the ODRC must first hold a hearing and find that certain statutory factors apply

to the offender. Id. The statutory factors relate to the offender’s conduct while in prison.

See R.C. 2967.271(C)(1)-(3).
                                                                                       -4-


      {¶ 9} “As with any statute enacted by the General Assembly, the Reagan Tokes

Law is entitled to a ‘strong presumption of constitutionality.’ ” State v. Leet, 2d Dist.

Montgomery No. 28670, 2020-Ohio-4592, ¶ 10, quoting State v. Romage, 138 Ohio St.3d

390, 2014-Ohio-783, 7 N.E.3d 1156, ¶ 7. “Thus, ‘if at all possible, statutes must be

construed in conformity with the Ohio and the United States Constitutions.’ ” Id., quoting

State v. Collier, 62 Ohio St.3d 267, 269, 581 N.E.2d 552 (1991). “A party challenging

the constitutionality of a statute bears the burden of proving that it is unconstitutional

beyond a reasonable doubt.” Id., citing State v. Bloomer, 122 Ohio St.3d 200, 2009-

Ohio-2462, 909 N.E.2d 1254, ¶ 41, citing State v. Ferguson, 120 Ohio St.3d 7, 2008-

Ohio-4824, 896 N.E.2d 110, ¶ 12.



                                 Separation of Powers

      {¶ 10} Under his first assignment of error, Compton contends that the sentencing

scheme set forth in the Reagan Tokes Law violates the separation-of-powers doctrine

because it usurps the role of the judiciary by giving the ODRC (the executive branch of

government) authority to sentence offenders to a longer prison term.

      {¶ 11} We recently considered the constitutionality of the Reagan Tokes Law in

State v. Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153 and concluded that

it does not violate the separation-of-powers doctrine.     We reached this conclusion

because we found that the Law’s scheme is consistent with established authority from the

Supreme Court of Ohio, which held that “when the power to sanction is delegated to the

executive branch, a separation-of-powers problem is avoided if the sanction is originally

imposed by a court and included in its sentence.” Ferguson at ¶ 23, citing Hernandez v.
                                                                                           -5-


Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301, ¶ 18-20, citing State v.

Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, ¶ 19, citing Woods v. Telb,

89 Ohio St.3d 504, 512-513, 733 N.E.2d 1103 (2000).

       {¶ 12} As in Ferguson, the minimum and maximum prison terms in this case were

originally imposed by the trial court and were included as part of the trial court’s sentence.

See Judgment Entry of Conviction (Sept. 18, 2020). Because the Reagan Tokes Law

does not allow the ODRC to lengthen an offender’s sentence beyond the maximum

sentence imposed by the trial court, we once again hold that the Law does not violate the

separation-of-powers doctrine. Ferguson at ¶ 23. See also State v. Barnes, 2d Dist.

Montgomery No. 28613, 2020-Ohio-4150, ¶ 36.



                                        Due Process

       {¶ 13} Under his second and third assignments of error, Compton contends that

the Reagan Tokes Law violates due process because it: (1) does not provide sufficient

notice of what conduct will cause the ODRC to rebut the presumption for release after

expiration of the minimum term; and (2) provides the ODRC with a “high degree of official

discretion” to rebut the presumption for release without sufficient guidance or safeguards

to prevent arbitrary and discriminatory enforcement.

       {¶ 14} Just like Compton’s arguments regarding the separation-of-powers

doctrine, in Ferguson, this court already determined that the Reagan Tokes Law does not

violate due process. In this regard, we commented that:

              “[T]he fundamental requisite of due process of law is the opportunity

       to be heard in a meaningful time and in a meaningful manner.” * * * The
                                                                                         -6-


      Reagan Tokes Law satisfies these requirements. The Law states that, in

      order to rebut the presumption of the minimum term, the [ODRC] must make

      a particular statutory determination “at a hearing.” R.C. 2967.271(C) and

      (D). The Law does not give the [ODRC] unfettered discretion to require an

      offender to serve more than the minimum term. And it affords an offender

      notice and an opportunity to be heard before more than the minimum may

      be required.

Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153 at ¶ 25, quoting Woods, 89

Ohio St.3d 504, 513, 733 N.E.2d 1103, citing Goldberg v. Kelly, 397 U.S. 254, 267, 90

S.Ct. 1011, 25 L.Ed.2d 287 (1970).

      {¶ 15} Similarly, the Eighth District Court of Appeals noted in State v. Simmons,

8th Dist. Cuyahoga No. 109476, 2021-Ohio-939, that:

             [The ODRC] is constrained in its ability to hold an offender past the

      minimum term. R.C. 2967.271(C)(1), (2) and (3) set forth very specific

      factors for the [ODRC] to consider in determining whether an inmate may

      be imprisoned beyond his minimum release date, thereby limiting its

      discretion. Inmates are given adequate notice of the conduct that will lead

      to rule infractions or restrictive housing assignments, factors that trigger the

      [ODRC] to extend an inmate’s minimum term of incarceration. Ohio Adm.

      Code 5120-9-06 sets forth inmate rules of conduct. Ohio Adm. Code 5120-

      9-08 provides detailed disciplinary procedures for inmate rule violations,

      with a hearing before the Rules Infraction Board and notice to the inmate of

      the hearing and an opportunity to appeal the decision of the board. Ohio
                                                                                          -7-


       Adm. Code 5120-9-10 sets forth the procedures for when and under what

       circumstances an inmate may be placed in and/or transferred to a restrictive

       housing assignment. These provisions of the Reagan Tokes Law [R.C.

       2967.271(C)(1)-(3)] provide adequate notice and an opportunity to be

       heard.

Id. at ¶ 21, citing State v. Wilburn, 2021-Ohio-578, --- N.E.3d ---, ¶ 36 (8th Dist.).

       {¶ 16} While Compton acknowledges that R.C. 2967.271(C) requires a hearing

and statutory findings before additional prison time is imposed, he nevertheless contends

that the statute is vague in that it provides no structure as to how the hearing will be

conducted or what rights the defendant will have at the hearing. In so arguing, Compton

suggests that when undergoing a hearing pursuant to R.C. 2967.271(C), an offender

should be entitled to due process rights that are associated with criminal trials.

However, “the fact that prisoners retain rights under the Due Process Clause in no way

implies that these rights are not subject to restrictions imposed by the nature of the regime

to which they have been lawfully committed.” (Citations omitted.) Wolff v. McDonnell,

418 U.S. 539, 556, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974).             For example, “[p]rison

disciplinary proceedings are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply.” Id.

       {¶ 17} This court has noted that “[r]equiring a defendant to remain in prison beyond

the presumptive minimum term is akin to the decision to grant or deny parole[.]” Leet,

2d Dist. Montgomery No. 28670, 2020-Ohio-4592, at ¶ 17. “In the context of parole

proceedings, the United States Supreme Court has held that the required due process

procedures are minimal. Specifically, the court has found that a prisoner subject to
                                                                                      -8-


parole receives adequate due process when he is allowed an opportunity to be heard and

is provided a statement of the reasons why parole was denied.” Wilburn at ¶ 30, citing

Swarthout v. Cooke, 562 U.S. 216, 220, 131 S.Ct. 859, 178 L.Ed.2d 732 (2011), citing

Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 16, 99 S.Ct. 2100,

60 L.Ed.2d 668 (1979). “ ‘The Constitution * * * does not require more.’ ” Id., quoting

Swarthout at 220.

       {¶ 18} Because the procedures employed under the Reagan Tokes Law provide

for notice of a hearing at which an offender has an opportunity to be heard, and because

the Reagan Tokes Law does not give the ODRC unfettered discretion to decide when an

offender must serve more than the minimum term, we once again hold that the Law does

not violate an offender’s right to due process.

       {¶ 19} For the foregoing reasons, Compton has failed to prove that the Reagan

Tokes Law is unconstitutional, and thus has not shown that his sentence is unlawful.

Therefore, Compton’s first, second, and third assignments of error are overruled.



                                       Conclusion

       {¶ 20} Having overruled all of Compton’s assignments of error, the judgment of the

trial court is affirmed.

                                     .............

TUCKER, P.J. and DONOVAN, J., concur.

Copies sent to:

Mathias H. Heck, Jr.
Jamie J. Rizzo
Hilary Lerman
Hon. Mary Katherine Huffman
-9-